         Case 1:19-cv-11439-PGG Document 27 Filed 05/21/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHARLES GREGOIRE DE ROTHSCHILD,

                            Plaintiff,
                                                                 ORDER
              - against -
                                                           19 Civ. 11439 (PGG)
JORDAN D. SERLIN,

                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

                It is hereby ORDERED that the conference currently scheduled for June 11, 2020

is adjourned to July 9, 2020 at 11:00 a.m. Defendant and defense counsel are both directed to

appear personally regarding defense counsel’s motion to withdraw. Defense counsel should

contact Chambers if alternate arrangements need to be made with respect to Defendant’s

appearance.

Dated: New York, New York
       May 21, 2020
